Filed 4/29/16 Maderer v. City of Los Angeles CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


ROSHEA P. MADERER,                                                   B261168

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. BC539991)
         v.

CITY OF LOS ANGELES,

         Defendant and Respondent.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Holly E.
Kendig, Judge. Affirmed.
         Roshea P. Maderer, in pro. per., for Plaintiff and Appellant.
         Michael N. Feuer, City Attorney, Richard M. Brown, General Counsel for Water
and Power, and Robin O’Sullivan, Deputy City Attorney, for Defendant and Respondent.


                        ____________________________________________
          Plaintiff Roshea P. Maderer challenges the trial court’s order sustaining without
leave to amend the demurrer filed by defendant City of Los Angeles (the City)1 and
dismissing this action. We hold that the trial court did not err by denying her motion for
leave to amend her complaint. Further, we hold that Maderer’s claim is barred because
she has failed to identify a statute under which a public entity could be held liable for
causing the injuries she alleges she suffered. (See Gov. Code, § 815.) Accordingly, we
affirm.
                          FACTS AND PROCEEDINGS BELOW
          Maderer worked as a typist for LADWP. She alleges that, on December 24, 2012,
an incident took place in which fellow employees threatened and verbally abused her in
front of approximately 75 fellow employees at an office holiday party. Maderer claims
that employees threatened to kick her in the face, falsely accused her of engaging in
sexual encounters, and accused her of being a racist, a child molester, a liar, a thief, and
a rat.
          Maderer filed a complaint with LADWP managers shortly after the incident
occurred. Managers interviewed Maderer and her alleged attackers, and the City’s Equal
Employment Opportunity Section (EEOS) initiated a formal complaint. Several months
later, not having heard any results of the investigation, Maderer filed a request for the
findings of the EEOS investigation of the event. The EEOS responded that it was
“unable to locate any responsive documents.”
          Maderer filed a complaint in the trial court in March 2014. She alleged that
LADWP had denied her right to due process under the United States Constitution by
failing to investigate the incident, and she also alleged violations of state law. The City
removed the case to federal court on the ground that the complaint presented allegations
arising under federal law. The federal district court dismissed Maderer’s federal claim
because she had sued directly under the United States Constitution, rather than under
42 United States Code section 1983, but gave Maderer leave to amend her complaint to

          1
      Maderer filed suit against the Los Angeles Department of Water and Power
(LADWP), an agency of the City. The City filed pleadings on behalf of LADWP.

                                               2
state a viable federal claim against the City. Maderer filed a first amended complaint in
the federal district court, but the court again dismissed Maderer’s federal claim, this time
without leave to amend, holding that Maderer did not have a due process right to timely
adjudication of her EEOS complaint, and declined to exercise supplemental jurisdiction
over her state law claim.
       The federal court remanded the case to the trial court with respect to the state
claims. LADWP demurred to the remaining cause of action, and Maderer filed a motion
for leave to amend her complaint. The trial court denied Maderer’s motion, finding that
Maderer had failed to meet all requirements for timely serving and filing her motion.
At the same time, the trial court sustained without leave to amend the City’s demurrer.
The court found (1) that Maderer had not identified any statutory basis for liability,
as required by Government Code section 815; (2) that she had not alleged that she had
presented the claim to the City prior to filing the suit, pursuant to Government Code
sections 911.2 and 945.4; and (3) that the only recovery available for injuries of the type
Maderer alleged she had suffered was through the workers’ compensation system.
                                      DISCUSSION
       Maderer challenges the court’s denial of her motion for leave to amend her
complaint, and also contends that the court erred by sustaining the City’s demurrer.
We do not agree with Maderer’s arguments.2
I.     Denial of Leave to Amend the Complaint
       The trial court denied Maderer’s motion for leave to amend her complaint, finding
that she had failed to serve and file all moving and supporting papers at least 16 court
days before the hearing, as required under Code of Civil Procedure section 1005,
subdivision (b). The court also found that Maderer failed to include the required
statement of the allegations being deleted and added, as well as a statement specifying the


       2  Maderer filed a request for judicial notice of five exhibits she included with her
reply brief. The request is denied. Because she has not shown that she brought these
documents to the attention of the trial court, we will not consider them now. (See Coy v.
County of Los Angeles (1991) 235 Cal.App.3d 1077, 1083, fn. 3.)

                                              3
effect of the amendment, why the amendment is necessary and proper, when the facts
giving rise to the amendment were discovered, and why the request was not made earlier.
(Cal. Rules of Court, rule 3.1324.)
       Maderer contends that, contrary to the trial court’s finding, she served all her
moving and supporting papers on the City more than 16 days before the hearing. In
addition, she contends that there was no need to file a statement of the allegations being
deleted or added because the purpose of the amendment was to change the name of
the defendant, and that “all pertinent exhibits, evidence and statements have remained
consisten[t] throughout this process.”
       In the memorandum of points and authorities Maderer filed with her motion
for leave to amend, she described the purpose of her proposed amendment. She wrote
that she was “request[ing] leave to file an amended complaint modifying a party name.”
Maderer stated that she meant to amend the complaint to change the identity of the
defendant from LADWP to the City of Los Angeles.3 Maderer added that she also
meant to amend her complaint to “address[] the state law claim solely for the [p]laintiff’s
federal constitutional claim has been dismissed.” We interpret this to mean that Maderer
intended to amend her complaint to delete her due process cause of action, which the
federal district court had dismissed, while leaving the remainder of the complaint
substantively unchanged.
       These proposed amendments were not relevant to the trial court’s decision to
sustain the City’s demurrer. The trial court did not rely on Maderer’s identification of the
defendant as LADWP, rather than the City, as a justification for sustaining the demurrer.
In addition, the trial court noted that in reaching its decision it considered only Maderer’s
state-law cause of action “because the federal court to which this case was removed
dismissed the [federal] cause of action with prejudice.”
       Because Maderer’s proposed amended complaint would not have altered the
substance of the claims the trial court ruled on, the court did not err by denying her leave

       3 When the federal district court dismissed Maderer’s complaint, it noted that the
proper defendant was the City of Los Angeles, not LADWP.

                                              4
to amend. (Rose v. Dunk-Harbison Co. (1935) 7 Cal.App.2d 502, 506.) Moreover, if
there had been any error, it would have been harmless. In order to justify reversal, a
plaintiff must show that she was prejudiced by the court’s decision to deny leave to
amend her complaint. In other words, she must show that the result might have been
different if the court had granted the motion to amend. (Maxwell Hardware Co. v.
Foster (1929) 207 Cal. 167, 170; Winburn v. All American Sportswear Co. (1963)
215 Cal.App.2d 380, 383; Eustace v. Lynch (1941) 43 Cal.App.2d 486, 491-492.)
Because her proposed amendments did not substantively change her cause of action,
Maderer cannot do so.
II.    Government Claims Act and Sovereign Immunity
       The trial court granted the City’s demurrer in part because it found that Maderer
had not identified a statute allowing her to bring a suit against the City for the hazing
injuries she alleges she suffered, as required by Government Code section 815.
       Government Code section 815 provides that, “[e]xcept as otherwise provided by
statute: [¶] (a) A public entity is not liable for an injury, whether such injury arises out of
an act or omission of the public entity or a public employee or any other person.” In her
complaint, Maderer alleged that she had been “subjected to [h]azing practices which are
prohibited by law.” She noted that the City had issued an executive directive establishing
a zero tolerance policy for incidents of workplace hazing. Maderer also pointed out
a section in the City’s administrative manual pertaining to grievances and complaints,
which provided her with the right to file a complaint against any discriminatory
department policy, procedure, or practice. She alleged further that her attackers had
violated a number of criminal and civil statutes and department policies. At no point in
her complaint, however, did Maderer identify a statute creating city liability for the
hazing injuries she claims she suffered.
       Maderer now argues that the City is liable under Government Code section 815.6.
That section provides as follows: “Where a public entity is under a mandatory duty
imposed by an enactment that is designed to protect against the risk of a particular kind
of injury, the public entity is liable for an injury of that kind proximately caused by

                                               5
its failure to discharge the duty unless the public entity establishes that it exercised
reasonable diligence to discharge the duty.” But this statute does not create liability
by itself. Instead, it “has three elements that must be satisfied to impose public entity
liability: (1) a mandatory duty was imposed on the public entity by an enactment;
(2) the enactment was designed to protect against the particular kind of injury allegedly
suffered; and (3) the breach of the mandatory statutory duty proximately caused the
injury.” (B.H. v. County of San Bernardino (2015) 62 Cal.4th 168, 179.) Maderer has
not identified any enactment that creates a mandatory duty on the City to protect its
employees against hazing. Without such a duty, she may not assert liability under
Government Code section 815.6.
       Maderer also alleges that the City is not entitled to the protection of the
doctrine of sovereign immunity on the ground that it has not acted in good faith with
respect to her case, but instead has engaged in “willful interference of justice and the
legal process.” The Government Claims Act, which includes Government Code
sections 815 and 815.6, establishes the extent of sovereign immunity in California.
(State Dept. of State Hospitals v. Superior Court (2015) 61 Cal.4th 339, 348.) It does
not create a good faith standard that a public entity must meet in order to enjoy immunity.
If we were to hold that a plaintiff could proceed with a suit against a state simply by
alleging that the entity had violated her rights, we would render meaningless the
provision that “[a] public entity is not liable for an injury” “[e]xcept as otherwise
provided by statute.” (Gov. Code, § 815.)
       Because Maderer failed to identify a statutory basis under which the City could
be liable for the hazing injury she alleged, the trial court did not err by granting the City’s
demurrer to her complaint.
III.   Other Claims
       In addition to granting the City’s demurrer on the ground Maderer had not
identified a statute under which the City could be liable for the hazing claim that she
alleged, the trial court identified two other bases for granting the demurrer.



                                               6
       First, the trial court found that the attacks Maderer described in her complaint
were examples of “[f]lare-ups, frustrations, and disagreements among employees [that]
are commonplace in the workplace and may lead to ‘physical act[s] of aggression.’ ”
(Torres v. Parkhouse Tire Service, Inc. (2001) 26 Cal.4th 995, 1009.) Because actions
like these are “ ‘ “expressions of human nature” ’ ” which are “ ‘ “inseparable from
working together” ’ ” and are “ ‘ “inherent in the working environment,” ’ ” the court
found that Maderer could not seek recovery for her injuries outside the workers’
compensation system. (Ibid.)
       Next, the trial court found that Maderer had failed to satisfy the claim presentation
requirements expressed in Government Code sections 911.2 and 945.4, under which
a plaintiff must present a personal injury claim to the public entity defendant within
six months of the accrual of the cause of action. Maderer did not file her initial complaint
in this case until March 20, 2014, more than a year after the incident in which she
claims she was attacked, and she did not present her claim to LADWP, pursuant to
Government Code section 911.2, until February 2015.
       Maderer contends that the trial court erred in finding that she was ineligible
to seek relief outside the workers’ compensation system because she and her primary
alleged attacker did not work together at the same location and because her attackers’
alleged conduct went beyond the kinds of ordinary conflicts that arise when employees
work together and constituted criminal threats. She contends that she should be excused
from the six-month deadline for filing her claim because she was mentally incapacitated
as a result of psychological and physical damage she suffered after the attack, and that
she did not realize she would need to present a tort claim to the City because she believed
the City would investigate the attack properly pursuant to its own internal procedures.
       We need not address these issues because Maderer’s failure to identify a basis for
city liability pursuant to Government Code section 815 was sufficient to justify the trial
court’s decision to sustain the City’s demurrer. Even if Maderer were correct with
respect to the workers’ compensation and claim presentation arguments, the court’s
decision to dismiss her case would still have been proper.

                                             7
                                    DISPOSITION
      The judgment of the trial court is affirmed. Respondent to recover its costs on
appeal.
      NOT TO BE PUBLISHED.




                                                      ROTHSCHILD, P. J.
We concur:




                   CHANEY, J.




                   LUI, J.




                                           8